Citation Nr: 1031970	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-36 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The Veteran had active military service from December 1952 to 
November 1956. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

By way of a March 2010 Memorandum Decision, and April 2010 
judgment, the United States Court of Appeals for Veterans Claims 
(Court) vacated and remanded an August 2007 decision by the Board 
that had denied the Veteran's claim of entitlement to service 
connection for hearing loss and tinnitus.

In this case, in addition to finding that the Board's 2007 
decision had insufficient reasons and bases, the Court determined 
that the August 2004 VA examiner's opinion was inadequate for 
rating purposes.  Specifically, the Court's decision found that 
the 2004 examiner's opinion was inadequate because it was 
supported solely by the rationale that there were no complaints 
of hearing loss in the Veteran's service medical records.  The 
Court also found the opinion inadequate because the medical 
examiner presented his conclusions without clearly stating what 
factual premise he relied on, despite the fact that the medical 
history in the opinion described several conflicts and 
ambiguities in the record.

The Court cited to Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007), which stands for the proposition that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two--"[A] medical opinion . . . must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  In this case, the Court determined 
that the August 2004 VA examiner did not provide an adequate 
rationale for his opinion that the Veteran's hearing loss and 
tinnitus were less likely than not related to military service.  
As such, the claim must be remanded to obtain an adequate VA 
examination where the examiner considers and discusses all 
relevant evidence of record, including lay statements of 
continuity of symptoms since service.

On remand, the examiner should provide an opinion as to the 
medical probabilities that the Veteran's currently diagnosed 
hearing loss and tinnitus are attributable to military service.  
The examiner should address-i.e., specifically comment on, 
whether the three years of in-service noise exposure played any 
part in the Veteran's current loss of hearing acuity or tinnitus, 
and also address and comment on the significance, if any, of the 
lay statements currently of record.  The examiner should consider 
all the Veteran's statements and any relevant statements from 
family members and friends in the context of continuity of a loss 
of hearing acuity and tinnitus symptomatology from the time of 
military service until the present.

In determining the degree to which (if at all), the Veteran's 
three years of in-service noise exposure played a part in his 
current hearing loss or tinnitus, the examiner should take into 
account the Veteran's report that he was responsible for 
maintaining and checking aircraft, including the hydraulic 
brakes, which required him to be next to loud, roaring engines on 
a daily basis.  The examiner should also consider the Veteran's 
DD-214  which shows his military occupational specialty (MOS) as 
an aircraft mechanic, and consider the Veteran's entrance 
examination in November 1952, and his discharge examination in 
November 1956, which showed whispered voice examinations of 
15/15.

In forming his opinion, the examiner should also address the 
issue of continuity of symptomatology.  The examiner should 
consider all evidence relevant to the question of whether the 
record documents continuity of tinnitus and hearing problems from 
military service to the present.  Specifically, the examiner 
should consider the lay statements submitted by the Veteran in 
July 2004, and in particular a statement from the Veteran's ex-
wife, P.F.B., where she stated that she first noticed the 
Veteran's hearing loss during his time in the military, and that 
she did not notice his hearing loss prior to his entry onto 
active duty.  The examiner should also address the Veteran's 
statement that he first noticed hearing loss about 30 years 
earlier (made during an April 2004 audiology consultation), as 
well as the Veteran's June 2004 statement where he noted that he 
began to notice a loss of hearing acuity about mid-way through 
his four years of military service.

In summary, in accordance with the mandates of the Court's 
decision, this case will be remanded to obtain a VA audiological 
examination and opinion.  Accordingly, the case is REMANDED for 
the following action:

1.  The Veteran should be afforded a VA 
audiological examination, conducted by an 
audiologist with appropriate expertise to 
provide a nexus opinion regarding the 
medical probability that any current 
hearing loss or tinnitus is attributable to 
the Veteran's period of active military 
service.  All relevant evidence of record 
should be addressed in the opinion.  
Specifically, the examiner should comment 
on the significance (if any) of the 
Veteran's three years of in-service noise 
exposure in the context of the development 
of his hearing loss and tinnitus; as well 
as considering all post-service noise 
exposure, lay statements in terms of the 
relevance to continuity of symptoms related 
to hearing loss and tinnitus since 
discharge from military service until the 
present time.  In particular, the examiner 
should address the Veteran's statements 
regarding the date of onset of his hearing 
loss and tinnitus, as well as his ex-wife's 
June 2004 statement where she reported 
first noticing the Veteran's hearing loss 
while he was on active duty but not before.

The examiner should explain why he/she 
arrived at the conclusions reached in this 
case, referring to evidence or statements 
of record and medical principles that 
specifically support the examiner's 
ultimate opinion as to onset.  If the 
examiner concludes that the likelihood of 
relationship to service is less than 50 
percent, an explanation of why the lay 
statements regarding continued symptoms 
since service and the evidence of in-
service exposure to noise do not provide 
sufficient proof of a relationship between 
current disability and the Veteran's period 
of military service.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  (Should the Veteran fail 
to report for the examination, the medical 
nexus opinion should be sought based on a 
review of the record.)

The AOJ should make sure that the medical 
report complies with this remand and the 
questions presented in the request, 
especially with respect to detailing and 
explaining any connection to service.  If 
any report is insufficient, it should be 
returned to the examiner/reviewer for 
necessary corrective action, as 
appropriate.

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

